DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The amendment filed on 05/04/2022 is entered and acknowledged by the Examiner. Claims 1, 5, 7, 9,13, 15 and 17 have been amended.  Claims 1-20 are currently pending in the instant application. 

The objections of claims 1, 5, 7, 9, 13, 15 and 17 for minor informalities has been withdrawn in view of the above amendments. 

Response to Arguments

Applicant's arguments filed on 05/04/2022 with respect to pending claims above have been fully considered but they are not persuasive for the following reasons:

(i) In response to the applicant’s remark:  “The Office Action cites Arzur with regard to the above-cited features of claim 1. However, while the cited sections of Arzur show some manipulation of the headers of content requests, they do not show a change in the endpoint in the content request. In the present claims, a received API request has an indication of an endpoint associated with a target region of a cloud computing service and is then manipulated to include an endpoint located in a standard region of the cloud computing service. The cited section of Arzur, col. 9 lines 25-45, discuss accessing “information about the particular network, such as the proper wireless gateway and DNS servers, which allows emulation server to 204a to appropriately send the request on the configured provider’s network.” (Arzur, col. 9, lines 27-32). The following table includes various data items about a network provider, but none are an actual endpoint. This is because, unlike the present claims, Arzur does not change the endpoint included in a content request. This is because the “emulation server” of Arzur is sending the content request from a device in such a manner that the request appears to be from a different type of device (see Arzur, Background). The content request still needs to go to the same destination as it would have even in the absence of the emulation server of Arzur. Thus, the cited section of Arzur only shows the emulation server assembling a content request to include the network information needed to send the content request to the appropriate destination. The destination, or endpoint, for the request is not change by the “emulation server” of Arzur as it is in the present claims.” Page 9 Lines 11-18. 

In response to argument, examiner respectfully disagrees with the applicant’s argument.  
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.
Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification). This means that the words of the claim must be given their plain meaning unless; the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).
Based on the broadest reasonable interpretation of “…endpoint associated with a target region of a cloud computing service… an endpoint located in a standard region of the cloud computing service…”, the examiner interprets such that an endpoint with a target region and an endpoint in a standard region as a destination that is different from one another.
Specifically, Arzur discloses generating a manipulated request from the extracted one or more attributes of the API request (the emulation server generating a request that simulates a request from the wireless device [Col 9 lines 5-10], Col 6 lines 54-66]), wherein the manipulated request comprises an indication of an endpoint located in a standard region of the cloud computing service (The emulation server accesses the network database to determine where to redirect the request.  Therefore, the generated request includes the gateway and DNS servers to appropriately direct the request [Col 9 lines 25-45], [Col 12 lines 1-17]).  Additionally, the identity of the destination (service provider) is not transmitted to the emulation server.  Instead, the emulation server retrieves the information from the network database.  Therefor the initial request is manipulated to a new request which includes the service provider destination [Col 12 lines [Col 12 lines 1-17].  Furthermore, the emulation system may re-write hyperlinks to redirect the links to the emulation server [Col 7 lines 45-54]).

	Examiner would like to suggest additional amendments to possibly overcome the prior arts of record by further clarifying and defining an end point of a target region and an endpoint of a standard region.  For example, the specification [0027] defines target region and [0048] further defines what is considered a standard region.  If applicant wish for clarification from examiner, applicant is encourage to contact examiner for an interview. 
	

Allowable Subject Matter


Claim 3-4, 7, 11-12, 15, and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issue that necessitate further consideration/searches.


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,958,734.  Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a non-provisional double patenting rejection since the claims directed to the same invention have in fact been patented.


Instant application: 17/147,811
Patent: 10,958,734
1. A computer-implemented method performed by a data processing apparatus, the method comprising:
 receiving, at an emulation system from a system in a virtual private cloud, an API request comprising an indication of an endpoint associated with a target region of a cloud computing service; 
extracting one or more attributes from the API request; 
generating a manipulated API request from the extracted one or more attributes of the API request, wherein the manipulated API request comprises an indication of an endpoint located in a standard region of the cloud computing service; and
 transmitting the manipulated API request to the endpoint located in the standard region of the cloud computing service. 

3. The computer-implemented method of claim 1, further comprising: receiving, at the emulation system, an API request response comprising an indication of an endpoint located in the standard region of the cloud computing service; extracting one or more attributes from the API request response; generating a manipulated API request response from the extracted one or more attributes of the API request response, wherein the manipulated API request response comprises an indication of an endpoint located in the target region of a cloud computing service; and transmitting the manipulated API request response to the system in the virtual private cloud. 



2. The computer-implemented method of claim 1, wherein generating a manipulated API request from the extracted one or more attributes of the API request comprises replacing the indication of the endpoint associated with the target region of the API request with the indication of the endpoint located in the standard region of the cloud computing service. 


4. The computer-implemented method of claim 3, wherein generating a manipulated API request response from the extracted one or more attribute of the API request response comprises replacing the indication of the endpoint located in the standard region of the cloud computing service of the API request response with the indication of the endpoint associated with the target region. 

5. The computer-implemented method of claim 1, further comprising: receiving, at the emulation system, from the system in the virtual private cloud, a DNS query comprising a name associated with an endpoint associated with the target region, wherein the system in the virtual private cloud is configured to send DNS queries to a DNS service of the emulation system; resolving the DNS query to an IP address of the emulation system; and transmitting the IP address to the system in the virtual private cloud. 

6. The computer-implemented method of claim 1, further comprising: performing one or more tests on the API request received from the system in the virtual private cloud, wherein results of the tests are based on whether the API request is properly formed to be used with the target region of the cloud computing service; and storing the results of the one or more tests in a database. 

7. The computer-implemented method of claim 1, further comprising: receiving, at the emulation system, a PKI certificate and a query string indicating a cloud computing service account and a cloud computing service role; authenticating, by federation service of the emulation system, a sender of the PKI certificate based on one or more attributes of the PKI certificate; requesting, by the federation service, temporary credentials for the cloud computing service using the PKI certificate, wherein the temporary credentials comprise credentials for access to the cloud computing service account with the cloud computing service role; receiving, by the emulation system, the temporary credentials; and sending the temporary credentials to the sender of the PKI certificate. 

8. The computer-implemented method of claim 1, further comprising testing one or more logs generated by a region of the cloud computing service. 

9. A computer-implemented system comprising: one or more storage devices; one or more processors that receive from a system in a virtual private cloud, an API request comprising an indication of an endpoint associated with a target region of a cloud computing service, extract one or more attributes from the API request, store the API request in the one or more storage devices, generate a manipulated API request from the extracted one or more attributes of the API request, wherein the manipulated API request comprises an indication of an endpoint located in a standard region of the cloud computing service, and transmit the manipulated API request to the endpoint located in the standard region of the cloud computing service. 

11. The computer-implemented system of claim 9, wherein the one or more processors further receive an API request response comprising an indication of an endpoint located in the standard region of the cloud computing service, extract one or more attributes from the API request response, generate a manipulated API request response from the extracted one or more attributes of the API request response, wherein the manipulated API request response comprises an indication of an endpoint located in the target region of a cloud computing service, and transmit the manipulated API request response to the system in the virtual private cloud. 


10. The computer-implemented system of claim 9, wherein the one or more processors generate a manipulated API request from the extracted one or more attributes of the API request by replacing the indication of the endpoint associated with the target region of the API request with the indication of the endpoint located in the standard region of the cloud computing service. 


12. The computer-implemented system of claim 11, wherein the one or more processors generate a manipulated API request response from the extracted one or more attribute of the API request response by replacing the indication of the endpoint located in the standard region of the cloud computing service of the API request response with the indication of the endpoint associated with the target region. 

13. The computer-implemented system of claim 9, wherein the one or more processors further receive, from the system in the virtual private cloud, a DNS query comprising a name associated with an endpoint associated with the target region, wherein the system in the virtual private cloud is configured to send DNS queries to a DNS service of the emulation system, resolve the DNS query to an IP address of an emulation system comprising the one or more processors, and transmit the IP address to the system in the virtual private cloud. 

14. The computer-implemented system of claim 9, wherein the one or more processors further perform one or more tests on the API request received from the system in the virtual private cloud, wherein results of the tests are based on whether the API request is properly formed to be used with the target region of the cloud computing service and store the results of the one or more tests in a database in the one or more storage devices. 

15. The computer-implemented system of claim 9, wherein the one or more processors further receive a PKI certificate and a query string indicating a cloud computing service account and a cloud computing service role, authenticate a sender of the PKI certificate based on one or more attributes of the PKI certificate, request temporary credentials for the cloud computing service using the PKI certificate, wherein the temporary credentials comprise credentials for access to the cloud computing service account with the cloud computing service role, receive the temporary credentials, and send the temporary credentials to the sender of the PKI certificate. 

16. The computer-implemented system of claim 9, wherein the one or more processors further test one or more logs generated by a region of the cloud computing service. 



17. A system comprising: one or more computers and one or more storage devices storing instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
receiving, at an emulation system from a system in a virtual private cloud, an API request comprising an indication of an endpoint associated with a target region of a cloud computing service; extracting one or more attributes from the API request; 
generating a manipulated API request from the extracted one or more attributes of the API request, wherein the manipulated API request comprises an indication of an endpoint located in a standard region of the cloud computing service; and 
transmitting the manipulated API request to the endpoint located in the standard region of the cloud computing service. 

19. The system of claim 17, wherein the instructions, which are operable, when executed by the one or more computers, further cause the one or more computers to perform operations comprising: receiving, at the emulation system, an API request response comprising an indication of an endpoint located in the standard region of the cloud computing service; extracting one or more attributes from the API request response; generating a manipulated API request response from the extracted one or more attributes of the API request response, wherein the manipulated API request response comprises an indication of an endpoint located in the target region of a cloud computing service; and transmitting the manipulated API request response to the system in the virtual private cloud. 


18. The system of claim 17, wherein the instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising generating a manipulated API request from the extracted one or more attributes of the API request further cause the one or more computers to perform operations comprising replacing the indication of the endpoint associated with the target region of the API request with the indication of the endpoint located in the standard region of the cloud computing service. 

20. The system of claim 19, wherein the instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising generating a manipulated API request response from the extracted one or more attribute of the API request response further cause the one or more computers to perform operations comprising replacing the indication of the endpoint located in the standard region of the cloud computing service of the API request response with the indication of the endpoint associated with the target region. 



  1. A computer-implemented method performed by a data processing apparatus, the method comprising:
 receiving, at an emulation system from a system in a virtual private cloud, an Application Programming Interface (API) request comprising an indication of an endpoint associated with a target region of a cloud computing service; 
extracting one or more attributes from the API request; 
generating a manipulated API request from the extracted one or more attributes of the API request, wherein the manipulated API request comprises an indication of an endpoint located in a standard region of the cloud computing service; 
transmitting the manipulated API request to the endpoint located in the standard region of the cloud computing service; and 
receiving, at the emulation system, an API request response comprising an indication of an endpoint located in the standard region of the cloud computing service; 
extracting one or more attributes from the API request response; 
generating a manipulated API request response from the extracted one or more attributes of the API request response, wherein the manipulated API request response comprises an indication of an endpoint located in the target region of a cloud computing service; and
 transmitting the manipulated API request response to the system in the virtual private cloud. 



    2. The computer-implemented method of claim 1, wherein generating a manipulated API request from the extracted one or more attributes of the API request comprises replacing the indication of the endpoint associated with the target region of the API request with the indication of the endpoint located in the standard region of the cloud computing service. 

   
 3. The computer-implemented method of claim 1, wherein generating a manipulated API request response from the extracted one or more attribute of the API request response comprises replacing the indication of the endpoint located in the standard region of the cloud computing service of the API request response with the indication of the endpoint associated with the target region. 

    4. The computer-implemented method of claim 1, further comprising: receiving, at the emulation system, from the system in the virtual private cloud, a Domain Name System (DNS) query comprising a name associated with an endpoint associated with the target region, wherein the system in the virtual private cloud is configured to send DNS queries to a DNS service of the emulation system; resolving the DNS query to an IP address of the emulation system; and transmitting the IP address to the system in the virtual private cloud. 

    5. The computer-implemented method of claim 1, further comprising: performing one or more tests on the API request received from the system in the virtual private cloud, wherein results of the tests are based on whether the API request is properly formed to be used with the target region of the cloud computing service; and storing the results of the one or more tests in a database. 


 6. The computer-implemented method of claim 1, further comprising: 
receiving, at the emulation system, a Public Key Infrastructure (PKI) certificate and a query string indicating a cloud computing service account and a cloud computing service role; 
authenticating, by federation service of the emulation system, a sender of the PKI certificate based on one or more attributes of the PKI certificate; 
requesting, by the federation service, temporary credentials for the cloud computing service using the PKI certificate, wherein the temporary credentials comprise credentials for access to the cloud computing service account with the cloud computing service role; 
receiving, by the emulation system, the temporary credentials; and sending the temporary credentials to the sender of the PKI certificate. 

    7. The computer-implemented method of claim 1, further comprising testing one or more logs generated by a region of the cloud computing service. 

    8. A computer-implemented system comprising: one or more storage devices; one or more processors that receive from a system in a virtual private cloud, an Application Programming Interface (API) request comprising an indication of an endpoint associated with a target region of a cloud computing service, extract one or more attributes from the API request, store the API request in the one or more storage devices, generate a manipulated API request from the extracted one or more attributes of the API request, wherein the manipulated API request comprises an indication of an endpoint located in a standard region of the cloud computing service, transmit the manipulated API request to the endpoint located in the standard region of the cloud computing service, receive an API request response comprising an indication of an endpoint located in the standard region of the cloud computing service, extract one or more attributes from the API request response, generate a manipulated API request response from the extracted one or more attributes of the API request response, wherein the manipulated API request response comprises an indication of an endpoint located in the target region of a cloud computing service, and transmit the manipulated API request response to the system in the virtual private cloud. 

    



9. The computer-implemented system of claim 8, wherein the one or more processors generate a manipulated API request from the extracted one or more attributes of the API request by replacing the indication of the endpoint associated with the target region of the API request with the indication of the endpoint located in the standard region of the cloud computing service. 


    10. The computer-implemented system of claim 9, wherein the one or more processors generate a manipulated API request response from the extracted one or more attribute of the API request response by replacing the indication of the endpoint located in the standard region of the cloud computing service of the API request response with the indication of the endpoint associated with the target region. 

    11. The computer-implemented system of claim 8, wherein the one or more processors further receive, from the system in the virtual private cloud, a Domain Name System (DNS) query comprising a name associated with an endpoint associated with the target region, wherein the system in the virtual private cloud is configured to send DNS queries to a DNS service of the emulation system, resolve the DNS query to an IP address of an emulation system comprising the one or more processors, and transmit the IP address to the system in the virtual private cloud. 

   

 12. The computer-implemented system of claim 8, wherein the one or more processors further perform one or more tests on the API request received from the system in the virtual private cloud, wherein results of the tests are based on whether the API request is properly formed to be used with the target region of the cloud computing service and store the results of the one or more tests in a database in the one or more storage devices. 

    13. The computer-implemented system of claim 8, wherein the one or more processors further receive a Public Key Infrastructure (PKI) certificate and a query string indicating a cloud computing service account and a cloud computing service role, authenticate a sender of the PKI certificate based on one or more attributes of the PKI certificate, request temporary credentials for the cloud computing service using the PKI certificate, wherein the temporary credentials comprise credentials for access to the cloud computing service account with the cloud computing service role, receive the temporary credentials, and send the temporary credentials to the sender of the PKI certificate. 


    14. The computer-implemented system of claim 8, wherein the one or more processors further test one or more logs generated by a region of the cloud computing service. 

    


15. A system comprising: one or more computers and one or more storage devices storing instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: receiving, at an emulation system from a system in a virtual private cloud, an Application Programming Interface (API) request comprising an indication of an endpoint associated with a target region of a cloud computing service; 
extracting one or more attributes from the API request; 
generating a manipulated API request from the extracted one or more attributes of the API request, wherein the manipulated API request comprises an indication of an endpoint located in a standard region of the cloud computing service; 
transmitting the manipulated API request to the endpoint located in the standard region of the cloud computing service; receiving, at the emulation system, an API request response comprising an indication of an endpoint located in the standard region of the cloud computing service; extracting one or more attributes from the API request response; generating a manipulated API request response from the extracted one or more attributes of the API request response, wherein the manipulated API request response comprises an indication of an endpoint located in the target region of a cloud computing service; and transmitting the manipulated API request response to the system in the virtual private cloud. 

    16. The system of claim 15, wherein the instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising generating a manipulated API request from the extracted one or more attributes of the API request further cause the one or more computers to perform operations comprising replacing the indication of the endpoint associated with the target region of the API request with the indication of the endpoint located in the standard region of the cloud computing service. 

    17. The system of claim 15, wherein the instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising generating a manipulated API request response from the extracted one or more attribute of the API request response further cause the one or more computers to perform operations comprising replacing the indication of the endpoint located in the standard region of the cloud computing service of the API request response with the indication of the endpoint associated with the target region. 


 	It would have been obvious to a person of ordinary skill to modify and/or to omit the additional elements of claims 1-17 of patent 10,958,734 to arrive at the claims 1-20 of the instant application 17/147811 because the ordinary skilled person would have realized that the remaining element(s) would perform the same functions as before.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.  This is a non-provisional double patenting rejection since the conflicting claims have in fact been patented.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arzur et al Pat. No.: (US 8,255,491 B1) (hereinafter “Arzur”) in view of Sundaram et al Pub. No.: (US 2016/0241438 A1) (hereinafter "Sundaram”).

With respect to claim 1: A computer-implemented method performed by a data processing apparatus, the method comprising:
receiving, at an emulation system from a system in a virtual private cloud, a request comprising an indication of an endpoint associated with a target region of a computing service (the emulation system receives a request from the client system for a particular webpage and particular device to be emulated [Col 6 lines 20-40].  The emulation system and the request application may be connected via VPN [Col 10 lines 5-12]);
extracting one or more attributes from the request (the emulation system generates a content request based on the information received from the content request application [Col 6 lines 54-66]);
generating a manipulated request from the extracted one or more attributes of the API request (the emulation server generating a request that simulates a request from the wireless device [Col 9 lines 5-10], Col 6 lines 54-66]), wherein the manipulated request comprises an indication of an endpoint located in a standard region of the cloud computing service (The emulation server accesses the network database to determine where to redirect the request.  Therefore, the generated request includes the gateway and DNS servers to appropriately direct the request [Col 9 lines 25-45], [Col 12 lines 1-17]).  Additionally, the identity of the destination (service provider) is not transmitted to the emulation server.  Instead, the emulation server retrieves the information from the network database.  Therefor the initial request is manipulated to a new request which includes the service provider destination [Col 12 lines [Col 12 lines 1-17].  Furthermore, the emulation system may re-write hyperlinks to redirect the links to the emulation server [Col 7 lines 45-54]).
transmitting the manipulated request to the endpoint located in the standard region of the cloud computing service (once the generated content request is generated, the emulation systems forward the content request to the provider’s portal using the appropriate WAP gateway or proxy [Col 9 lines 46-52]);
However, Arzur does not explicitly disclose receiving an API request in a cloud computing service;
Sundaram discloses an emulation system receiving an API request in a cloud computing service (the request from client devices are API request in a cloud provider [0017], [0022]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Arzur in view of Sundaram in order to receive an API request in a cloud computing service;
One of ordinary skill in the art would have been motivated to request a web service via API request in order to define a request-response message system with a HTTP-based web server [Sundaram: 0017].

With respect to claims 9 and 17, they do not teach or further define over the limitations in claim 1 respectively. Therefore claims 9 and 17 are rejected for the same reasons as set forth in claim 1.


Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arzur et al Pat. No.: (US 8,255,491 B1) (hereinafter “Arzur”) in view of Sundaram et al Pub. No.: (US 2016/0241438 A1) (hereinafter "Sundaram”) as applied to claims 1, 9 and 17 above, further in view of Chunduri et al Pub. No.: (US 2019/0123999 A1) (hereinafter "Chunduri”)

With respect to claim 2: Arzur-Sundaram discloses the computer-implemented method of claim 1 as set forth above. 
Arzur discloses wherein generating a manipulated API request from the extracted one or more attributes of the API request (the emulation system generates a content request based on the information received from the content request application [Col 6 lines 54-66]);
However, Arzur-Sundaram does not explicitly disclose replacing the indication of the endpoint associated with the target region of the API request with the indication of the endpoint located in the standard region of the cloud computing service;
Chunduri discloses replacing the indication of the endpoint associated with the target region of the API request with the indication of the endpoint located in the standard region of the cloud computing service (extracting the pseudo wire data from the first message destined to destination PE router associated with the first AS and creating a second message to a PE router associated with a second AS which includes the modified pseudo wire data [abstract], [0048-0051]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Arzur-Sundaram in view of Chunduri in order to replace the endpoint with a target region with an endpoint in a standard region of the computing service;
One of ordinary skill in the art would have been motivated in order to transmit a request intended for a first target destination to a second target destination [Chunduri: abstract].

With respect to claims 10 and 18, they do not teach or further define over the limitations in claim 2 respectively. Therefore claims 10 and 18 are rejected for the same reasons as set forth in claim 2.


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arzur et al Pat. No.: (US 8,255,491 B1) (hereinafter “Arzur”) in view of Sundaram et al Pub. No.: (US 2016/0241438 A1) (hereinafter "Sundaram”) as applied to claims 1, 9 and 17 above, further in view of James et al Pub. No.: (US 2014/0280305 A1) (hereinafter "James”)

With respect to claim 5: Arzur-Sundaram discloses the computer-implemented method of claim 1 as set forth above, further comprising:
Arzur discloses receiving, at the emulation system, from the system in the virtual private cloud (The emulation system and the request application may be connected via VPN [Col 10 lines 5-12]);
However, Arzur-Sundaram does not explicitly disclose receiving a DNS query comprising a name associated with an endpoint associated with the target region, wherein the system in the virtual private cloud is configured to send DNS queries to a DNS service of the emulation system;
resolving the DNS query to an IP address of the emulation system;
transmitting the IP address to the system in the virtual private cloud;
James discloses receiving a DNS query comprising a name associated with an endpoint associated with the target region, wherein the system in the virtual private cloud is configured to send DNS queries to a DNS service of the emulation system (client submits DNS queries with DNS traffic management [0025], [0045-0046]);
resolving the DNS query to an IP address of the emulation system (the DNS resolution servers search for IP address to return to the client computer [0026], [0045-0046]);
transmitting the IP address to the system in the virtual private cloud (an IP address is returned to the client [0026], [0045-0046]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Arzur-Sundaram in view of James in order to receive a DNS query and resolve the DNS query to an IP address of the system;
One of ordinary skill in the art would have been motivated in order to resolve an IP address for a domain name [James: 0023].

With respect to claim 13, they do not teach or further define over the limitations in claim 5 respectively. Therefore claim 13 are rejected for the same reasons as set forth in claim 5.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arzur et al Pat. No.: (US 8,255,491 B1) (hereinafter “Arzur”) in view of Sundaram et al Pub. No.: (US 2016/0241438 A1) (hereinafter "Sundaram”) as applied to claims 1, 9 and 17 above, further in view of McCune Pat No.: (US 5,870,745) (hereinafter "McCune”).

With respect to claim 6:  Arzur-Sundaram discloses the computer-implemented method of claim 1 as set forth above, further comprising:
However, However, Arzur-Sundaram does not explicitly disclose performing one or more tests on the API request received from the system in the virtual private cloud, wherein results of the tests are based on whether the API request is properly formed to be used with the target region of the cloud computing service; 
storing the results of the one or more tests in a database;
McCune discloses performing one or more tests on the request received from the system in the virtual private cloud, wherein results of the tests are based on whether the request is properly formed to be used with the target region of the cloud computing service (determining if the received request is valid, and if the stored information is not valid, the request is rejected [Abstract], [Col 2 lines 40-62])
storing the results of the one or more tests in a database (storing extracted information from the request [Col 2 lines 40-62]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Arzur-Sundaram in view of McCune in order perform a test on the request determine whether the request is properly formed;
One of ordinary skill in the art would have been motivated in order to determine and reject an invalid request [McCune: lines 40-62].

With respect to claim 14, they do not teach or further define over the limitations in claim 6 respectively. Therefore claim 14 are rejected for the same reasons as set forth in claim 6.


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arzur et al Pat. No.: (US 8,255,491 B1) (hereinafter “Arzur”) in view of Sundaram et al Pub. No.: (US 2016/0241438 A1) (hereinafter "Sundaram”) as applied to claims 1, 9 and 17 above, further in view of Aggarwal et al Pub. No.: (US 2014/0226799 A1) (hereinafter "Aggarwal”).

With respect to claim 8: Arzur-Sundaram discloses the computer-implemented method of claim 1 as set forth above.
Aggarwal discloses testing one or more logs generated by a region of the cloud computing service (comparing logs to last known good of the enterprise system of a geographical region [0249], [0307]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Arzur-Sundaram in view of Aggarwal in order test one or more logs of the cloud computing system;
One of ordinary skill in the art would have been motivated in order to identify potential cause of issue based on historical data [Aggarwal: 0249].

With respect to claim 16, they do not teach or further define over the limitations in claim 8 respectively. Therefore claim 16 are rejected for the same reasons as set forth in claim 8.


Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.D.D/Examiner, Art Unit 2446                                                                                                                                                                                                        
/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446